 
Exhibit 10.5
 
FIRST AMENDMENT
TO THE
FEDERAL HOME LOAN MORTGAGE CORPORATION
MANDATORY EXECUTIVE DEFERRED BASE SALARY PLAN
(As Effective January 1, 2009)
 
 
FIRST AMENDMENT TO THE FEDERAL HOME LOAN MORTGAGE CORPORATION MANDATORY
EXECUTIVE DEFERRED BASE SALARY PLAN (the “Plan”) by the FEDERAL HOME LOAN
MORTGAGE CORPORATION (the “Corporation”), a corporation organized and existing
under the laws of the United States of America.
 
W I T N E S S E T H:
 
WHEREAS, the Plan was adopted effective January 1, 2009;
 
WHEREAS, on June 2, 2011 the Compensation Committee of the Board of Directors of
the Corporation (the “Committee”), is expected to approve an amendment to the
Executive Management Compensation Program delegating to certain members of
senior management (the “Authorized Officers”) the authority to approve
termination benefits under that program for officers at the level of Senior Vice
President or above who are not Executive Officers under the Committee charter
(as approved in Resolution FHLMC 2011-06, or successor thereto);
 
WHEREAS, provided that the Committee adopts the amendment to the Executive
Management Compensation Program, and the Federal Housing Finance Agency (“FHFA”)
approves that amendment, a corresponding conforming amendment to the Plan is
appropriate;
 
WHEREAS, FHFA has indicated that its approval of the above-referenced amendment
to the Executive Management Compensation Program is subject to guidance or
interpretations issued by FHFA pursuant to 12 C.F.R. § 1770.3(g)(1) relating to
the definition of Executive Officer.
 
WHEREAS, pursuant to the authority granted to the Committee to amend the Plan
under section 8.1 thereof, the Committee has determined that, in light of the
expected amendment to the Executive Management Compensation Program, and
contingent upon the finalization of that amendment (including FHFA approval
thereof) it would be appropriate to similarly amend the Plan to reflect the
delegation to Authorized Officers of the authority to determine whether to pay
certain amounts under the Plan in the case of Involuntary Termination (as
defined in the Plan); and
 
WHEREAS, the appropriate officer of the Corporation has been duly authorized to
execute this amendment.
 
NOW, THEREFORE, the Plan is amended, as follows, effective June 2, 2011:
 

  1.    Section 5.3(b) is amended in full to read as follows:

 
“(b) All Other Plan Years. If a Participant experiences a Termination of
Employment other than for death, Disability or Retirement, any earned but unpaid
portion of the Participant’s Account shall be forfeited to the Corporation as of
the Participant’s termination





--------------------------------------------------------------------------------



 



date; provided, however, that pursuant to Section 5.2(b)(3) in the event of an
Involuntary Termination the Administrator (or its delegate) may provide that all
or a part of the earned but unpaid portion of the Participant’s Account shall
not be forfeited, subject to FHFA approval for any Participant who is an
Executive Officer (as defined in the charter of the Compensation Committee, as
may be revised from time to time (the “Committee Charter”) and consistent with
FHFA guidance or interpretations issued pursuant to 12 C.F.R. § 1770.3(g)(1)).”
 

  2.    Section 7.1(b) and the text thereafter in Section 7.1 is amended to read
as follows:

 
“(b) Delegate to designated employees or departments of the Corporation the
authority to perform such of the Administrator’s duties hereunder as may be
delegated to such employees or departments.
 
Pursuant to this authority and subject, in each case, to the right of the
Administrator to revoke such delegations in writing at any time, the
recordkeeping and bookkeeping responsibilities under this Plan are hereby
delegated to the Executive heading the Human Resources Division of the
Corporation and/or such employees of that division as such Executive shall
designate.
 
Further pursuant to this authority and subject to the right of the Administrator
to revoke such delegation in writing at any time, the authority described in
Section 5.2(b)(3) is hereby delegated to the Authorized Officers (as defined in
the Executive Management Compensation Program, as amended from time to time)
with respect to Participants who are not Executive Officers (as defined in the
Committee Charter).”
 
IN WITNESS WHEREOF, the Corporation has caused this FIRST AMENDMENT TO THE
FEDERAL HOME LOAN MORTGAGE CORPORATION MANDATORY EXECUTIVE DEFERRED BASE SALARY
PLAN to be executed by its duly authorized representative this 29 day of July,
2011.
 

                  FEDERAL HOME LOAN
MORTGAGE CORPORATION             By:  
/s/  Scott Coolidge
          Scott Coolidge     Vice President — Compensation & Benefits


 

 
 
ATTEST:
 
/s/  Alicia S. Myara
 
Alicia S. Myara
Assistant Secretary




2